COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gracepoint Holding Company, LLC v. FJR Sand, Inc.

Appellate case number:    01-19-00574-CV

Trial court case number: 2018-23155

Trial court:              270th District Court of Harris County

       This is an accelerated appeal from the trial court’s denial of appellant’s motion to abate
and compel arbitration. Appellant has filed an unopposed motion to stay trial court proceedings
pending disposition of the appeal. Appellant states that the underlying case is set for trial on
October 21, 2019.
       The motion is granted. See TEX. R. APP. P. 29.3. Trial court proceedings are ordered stayed
pending disposition of this appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___September 24, 2019___